                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                            :
 ILLINOIS UNION INSURANCE                   :
 COMPANY and ACE PROPERTY                   :
 AND CASUALTY INSURANCE                     :
 COMPANY,                                   :            Civil Action No. 1:20-CV-01086-LGS
                                            :
                       Plaintiffs,          :
                                            :
               v.                           :
                                            :
 ACER RESTORATIONS LLC,                     :
                                            :
                       Defendant.           :
                                            :

                                     DEFAULT JUDGMENT

       This action having been commenced on February 7, 2020 by the filing of the Summons

and Complaint, and a copy of the Summons and Complaint having been served on the defendant,

Acer Restorations LLC (“Acer”), on February 24, 2020, by service on Alfred Zoldak, who

accepted service of process on behalf of the defendant at defendant’s last known business

address at 514 Lafayette Avenue, Wyckoff, NJ 07481, and a proof of service having been filed

on March 9, 2020 and the defendant not having answered the Complaint, and the time for

answering the Complaint having expired, it is hereby

       ORDERED, ADJUDGED, AND DECREED that judgment is entered for plaintiff Illinois

Union Insurance Company (“Illinois Union”) and against defendant Acer Restorations LLC on

Count I of the Complaint, and that it is determined, decided, and adjudicated that policy no.

G2807788774 issued by Illinois Union to Acer for the policy period of February 14, 2017 to

February 14, 2018 (“Illinois Union Policy”) is void ab initio and without legal force or effect,

and that Illinois Union has no obligation or duty to provide coverage for any claims that are or

may be asserted under the Illinois Union Policy, including but not limited to the Yang Complaint
(as defined in the Complaint); and that it is determined, decided, and adjudicated that Illinois

Union may immediately withdraw from the defense of Acer against the Yang Complaint and

may recoup any defense and indemnity expenses incurred to date; and it is further hereby

       ORDERED, ADJUDGED, AND DECREED that judgment is entered for plaintiff ACE

Casualty and Property Insurance Company (“ACE”) and against defendant Acer Restorations

LLC on Count II of the Complaint, and that it is determined, decided, and adjudicated that policy

no. G280796791 issued by ACE to Acer for the policy period of February 14, 2017 to February

14, 2018 (“ACE Policy”) is void ab initio and without legal force or effect, and that ACE has no

obligation or duty to provide coverage for any claims that are or may be asserted under the ACE

Policy, including but not limited to the Yang Complaint; and that it is determined, decided, and

adjudicated that ACE does not have any obligations to Acer with respect to the Yang Complaint

and may recoup any defense and indemnity expenses incurred to date; and it is further hereby

       ORDERED, ADJUDGED, AND DECREED that because Counts III and IV of the

Complaint seek relief in the alternative, and plaintiffs have obtained the relief sought in Counts I

and II of the Complaint, Counts III and IV of the Complaint are hereby dismissed without

prejudice.


        May 18, 2021
Dated: ____________________________

New York, New York




                                                              Lorna G. Schofield
                                                          United States District Judge




                                                -2-
